Appellate Case: 20-6175     Document: 010110726401      Date Filed: 08/18/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       August 18, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-6175

  MARTAVIOUS ARNEZ GROSS,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                            (D.C. No. 5:20-CR-00002-HE-2)
                        _________________________________

 David Autry, Oklahoma City, Oklahoma, for Defendant-Appellant.

 Steven W. Creager, Assistant United States Attorney (Robert J. Troester, Acting United
 States Attorney, and Wilson D. McGarry, Assistant United States Attorney, with him on
 the brief), Oklahoma City, Oklahoma, for Plaintiff-Appellee.
                         _________________________________

 Before McHUGH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       Defendant Martavious Gross escalated what could have been an everyday

 episode on the highway into a drive-by shooting. The sentencing court varied

 upward from the Guidelines range and sentenced Defendant to the statutory

 maximum. He appeals, challenging the sentence’s procedural and substantive
Appellate Case: 20-6175    Document: 010110726401       Date Filed: 08/18/2022    Page: 2



 reasonableness. But the waiver in his plea agreement prohibits procedural appeals.

 Defendant tries to take a detour around his appeal waiver by suggesting we should

 evaluate how the court calculated the Guidelines range as part of our substantive

 analysis. But a defendant cannot transform procedural arguments into a substantive

 challenge to avoid an appeal waiver’s plain language. For this reason, exercising

 jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, we affirm Defendant’s

 sentence in part and dismiss his appeal in part.

                                             I.

       Defendant sat in the passenger seat of a car driving on an Oklahoma highway

 when A.A., the eventual victim, cut the car off, allegedly almost hitting it. The car

 sped up to pull beside A.A.’s car so that Defendant could yell at and flip off A.A.

 But typical road-rage signaling did not satisfy Defendant, so the car caught up to

 A.A. again, and this time Defendant fired a gun at A.A.’s vehicle. The car took off

 afterward, and Defendant gave the gun to his brother to hide in the trunk. A.A. then

 followed the car to collect its description and license-plate number, along with a

 description of Defendant, to report to the police.

       State troopers started searching for the reported vehicle. Once they found it,

 the car led the troopers on a high-speed chase before stopping. The troopers detained

 all three passengers—the driver, Defendant, and Defendant’s brother. They found

 two stolen firearms in the trunk: an AR-15 containing a forty-five-round magazine

 fully loaded with .223 caliber ammunition and a .40 caliber handgun containing a


                                            2
Appellate Case: 20-6175    Document: 010110726401       Date Filed: 08/18/2022    Page: 3



 fifteen-round magazine fully loaded with .40 caliber ammunition. Defendant

 admitted to owning the handgun, shooting it at A.A.’s vehicle, and telling his brother

 to hide the handgun in the trunk after the shooting.

       Defendant pled guilty to possessing a firearm by a prohibited person.1 In his

 plea agreement, Defendant waived the right to appeal his “sentence as imposed by the

 Court, including . . . the manner in which the sentence is determined.” But

 Defendant could appeal the “substantive reasonableness” of his sentence if it

 exceeded the advisory Guidelines range.

       This was not Defendant’s first run-in with the law. His violent behavior

 started at age fourteen, when he pled guilty to, among other things, assault/battery

 (originally charged as assault/battery with a dangerous weapon). At age seventeen,

 Defendant beat up two women at the Office of Juvenile affairs because one of them

 served him with a minor violation. Barely a year after that assault, another woman

 reported that Defendant choked and beat her. Defendant pawned two stolen firearms

 at age twenty. That same year, before pawning the stolen firearms, he stole a

 handgun from his ex-girlfriend, and when she tried to get it back, he bit her on the

 cheek. At age twenty-one, Defendant “punched [the same ex-girlfriend] down” and a

 month later, on his twenty-second birthday, locked her in her bedroom after taking

 her cellphone. Less than a week after that birthday, police arrested Defendant for

 fighting with and choking the same ex-girlfriend. She finally procured a protective


       1
         An earlier protective order against Defendant made him a “prohibited
 person.” See 18 U.S.C. § 922(g)(8); infra at 4.
                                            3
Appellate Case: 20-6175    Document: 010110726401       Date Filed: 08/18/2022      Page: 4



 order against Defendant. But that did not stop Defendant from entering her ex-

 husband’s home and punching him in the face only a few weeks following final entry

 of the protective order. Defendant committed this last offense mere months before

 the road-rage incident. Finally, Defendant allegedly battered another inmate while

 awaiting sentencing for the road-rage offense. And that list does not even mention

 his drug and vandalism offenses.

       The district court considered Defendant’s criminal history when it imposed his

 sentence. It varied upward from the Sentencing Guidelines range of fifty-seven to

 seventy-one months and sentenced Defendant to the maximum prison term of 120

 months. It did so because of the threat Defendant poses to the public and the

 seriousness of his conduct in the shooting. In providing its reasons for varying

 upward, the district court recognized Defendant’s “significant, long-term, and

 continuous history of violent conduct that dates back to his teenage years.”

 Defendant appeals, challenging the sentence’s procedural and substantive

 reasonableness. The government invoked Defendant’s appeal waiver in response to

 his procedural arguments.

                                            II.

       We review de novo the enforceability of a defendant’s appeal waiver in a plea

 agreement. United States v. Lonjose, 663 F.3d 1292, 1297 (10th Cir. 2011) (citation

 omitted). But we review “all sentences—whether inside, just outside, or significantly

 outside the Guidelines range—under a deferential abuse-of-discretion standard.”


                                           4
Appellate Case: 20-6175    Document: 010110726401         Date Filed: 08/18/2022    Page: 5



 Gall v. United States, 552 U.S. 38, 41 (2007). Thus, we give “due deference” to the

 sentencing court’s variance based on 18 U.S.C. § 3553(a)’s factors. United States v.

 Smart, 518 F.3d 800, 808 (10th Cir. 2008) (citations omitted); see also Gall, 552 U.S.

 at 51 (noting that the sentencing court “is in a superior position to find facts and

 judge their import under § 3553(a) in the individual case”). To prove the court

 abused its discretion, the defendant must show “the sentence exceeded the bounds of

 permissible choice,” such that the sentence is “arbitrary, capricious, whimsical, or

 manifestly unreasonable.” United States v. Garcia, 946 F.3d 1191, 1211 (10th Cir.

 2020) (citations and internal quotation marks omitted).

                                              III.

       Defendant challenges three aspects of his sentence. First, he argues the

 sentencing court improperly increased his base-offense level by applying two

 inapplicable enhancements. He argues the stolen firearm enhancement, a two-level

 increase, see U.S.S.G. § 2K2.1(b)(4)(A)), does not apply because no evidence proved

 he stole the handgun or knew it was stolen. He also disputes the drive-by shooting

 enhancement, a four-level increase, see U.S.S.G. § 2K2.1(b)(6)(B)), because it

 applies to felonies, but Defendant claims his conduct could qualify as misdemeanor

 reckless conduct with a firearm. Second, Defendant insists a jury should have

 applied the enhancements only after finding they applied beyond a reasonable doubt,

 instead of the court finding the enhancements applied by a preponderance of the

 evidence. Finally, Defendant contests the court’s consideration of the § 3553(a)


                                             5
Appellate Case: 20-6175    Document: 010110726401        Date Filed: 08/18/2022      Page: 6



 factors in varying upward from the Guidelines range to the statutory maximum.

 Defendant’s first two arguments attack his sentence’s procedural reasonableness,

 while his last argument strikes at its substantive reasonableness.

                                                 A.

       Defendant’s procedural challenges immediately run into a roadblock—his

 appeal waiver. At oral argument, his counsel focused solely on the substantive

 reasonableness of the sentence. Although he claimed to “maintain” the procedural

 arguments, he admitted that the plea agreement’s terms “appear to bar” them. What

 Defendant seems to concede, our caselaw confirms.

       We will “enforce a defendant’s appellate waiver so long as: (1) the disputed

 issue falls within the scope of the waiver of appellate rights; (2) the defendant

 knowingly and voluntarily waived his appellate rights; and (3) enforcing the waiver

 would not result in a miscarriage of justice.” Lonjose, 663 F.3d at 1297 (citing

 United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per curiam)).

 Our review of procedural reasonableness focuses on the “manner in which” the

 sentencing court calculated the sentence. United States v. Sanchez-Leon, 764 F.3d

 1248, 1261 (10th Cir. 2014) (citation omitted). Procedural-reasonableness arguments

 include whether the court incorrectly calculated the Guidelines range, failed to

 consider the § 3553(a) factors, or relied on clearly erroneous facts. United States v.

 Haggerty, 731 F.3d 1094, 1098 (10th Cir. 2013) (citation omitted). Enforcing an

 appeal waiver results in a miscarriage of justice when (1) the district court relied on


                                             6
Appellate Case: 20-6175    Document: 010110726401        Date Filed: 08/18/2022      Page: 7



 an impermissible factor such as race, (2) ineffective assistance of counsel in

 connection with the negotiation of the waiver renders the waiver invalid, (3) the

 sentence exceeds the statutory maximum, or (4) the waiver is otherwise unlawful.

 Hahn, 359 F.3d at 1327 (citation omitted).

       Defendant’s first two arguments fall within the waiver’s scope. As a reminder,

 he waived the right to appeal his “sentence as imposed by the Court, including . . .

 the manner in which the sentence is determined.” We hold his waiver includes the

 challenges to his sentence’s calculation. See Sanchez-Leon, 764 F.3d at 1261; see

 also United States v. McCrary, No. 21-6047, 2022 WL 2920054, at *4 (10th Cir. July

 26, 2022). Defendant does not contest this conclusion. Nor does Defendant claim

 that he waived his rights involuntarily or unknowingly or that enforcing the waiver

 would result in a miscarriage of justice; so we will not address those factors, either.

 See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005) (citations omitted)

 (only considering Hahn factors that the defendant contests). We enforce the waiver,

 then, and dismiss his appeal insofar as Defendant’s arguments bear solely upon the

 procedural reasonableness of his sentence.

       But Defendant urges us to consider these supposed procedural errors within his

 substantive-reasonableness challenge, even if he waived his right to appeal them. So

 we turn to that argument now.




                                              7
Appellate Case: 20-6175    Document: 010110726401        Date Filed: 08/18/2022     Page: 8



                                                B.

       Defendant claims that if the sentencing court set his Guidelines range “higher

 than it should have been” based on procedural errors, then that affected the

 substantive reasonableness of the sentence. He also argues that the court improperly

 weighed the § 3553(a) factors, sentencing him to a substantively unreasonable

 sentence, the statutory maximum. We hold that the court did not abuse its discretion

 in sentencing Defendant above the Guidelines range because the § 3553(a) factors

 sufficiently support the sentence.

       Start with Defendant’s argument about how procedural and substantive

 reasonableness interact. He relies on United States v. Barnes for such a proposition.

 890 F.3d 910 (10th Cir. 2018). In that case, we recognized that “the line between

 procedural and substantive reasonableness is blurred.” Id. at 917 (citing United

 States v. Reyes-Santiago, 804 F.3d 453, 468 n.19 (1st Cir. 2015)). Defendant plucks

 this line, though, out of a broader discussion about how “the content of the district

 court’s explanation is relevant to whether the length of the sentence is substantively

 reasonable.” Id. Specifically, we found the distinction between the two types of

 reasonableness “a significant but not necessarily sharp one, especially as it concerns

 a sentencing court’s explanation for the sentence.” Id. at 916 (emphasis added). So

 to analyze the substantive reasonableness of the defendants’ sentences, we considered

 the district court’s explanation for each to determine whether the court abused its

 discretion in weighing the § 3553(a) factors. Id. at 917 (citation omitted); see also


                                            8
Appellate Case: 20-6175     Document: 010110726401        Date Filed: 08/18/2022    Page: 9



 United States v. Friedman, 554 F.3d 1301, 1308 n.10 (10th Cir. 2009) (citation

 omitted) (noting that the “undeniably sparse record [from the district court’s failure

 to explain its sentence] . . . certainly bears on the question whether [the defendant]’s

 sentence is substantively reasonable”). In other words, “we rely on the district

 court’s procedurally-required explanation in order to conduct ‘meaningful appellate

 review’ of a sentence’s substantive reasonableness.” United States v. Cookson, 922

 F.3d 1079, 1091 (10th Cir. 2019) (quoting Gall, 552 U.S. at 50) (citing United States

 v. Lente, 647 F.3d 1021, 1039 (10th Cir. 2011)).

       But Defendant does not complain that the district court inadequately explained

 how it decided to sentence him to the statutory maximum. Nor could he; the district

 court thoroughly explained its reasons for exceeding the Guidelines range.

       Arguing that the district court improperly emphasized some factors over others

 also blurs the line between procedural and substantive reasonableness. This seems

 more like Defendant’s theory. But we have “clarified the difference between

 substantive and procedural reasonableness [in those cases]: procedural error is the

 ‘failure to consider all the relevant factors,’ whereas substantive error is when the

 district court ‘imposes a sentence that does not fairly reflect those factors.’”

 Sanchez-Leon, 764 F.3d at 1268 n.15 (brackets and ellipses omitted) (quoting United

 States v. Lopez-Macias, 661 F.3d 485, 489 n.3 (10th Cir. 2011)).

       A defendant may not make an end run around an appeal waiver by suggesting

 we should evaluate the way the district court calculated the Guidelines range as part

 of our substantive analysis. See McCrary, 2022 WL 2920054, at *5 (citation

                                             9
Appellate Case: 20-6175    Document: 010110726401         Date Filed: 08/18/2022      Page: 10



  omitted) (rejecting the defendant’s attempt to combine his waived (through an appeal

  waiver with language practically identical to the waiver here) procedural argument

  with his substantive challenge, which the appeal waiver allowed). So, here,

  Defendant cannot ram his procedural arguments into his substantive challenge just to

  avoid the appeal waiver’s plain language. We therefore decline to consider

  Defendant’s procedural arguments even if they affect the substantive reasonableness

  of his sentence.

        Defendant faces another uphill battle with substantive reasonableness. We

  will “address whether the length of the sentence is reasonable given all the

  circumstances of the case in light of the [§ 3553(a)] factors.” United States v.

  Durham, 902 F.3d 1180, 1238 (10th Cir. 2018) (citations omitted). In conducting

  this analysis, we are mindful that sentencing calls “on a district court’s unique

  familiarity with the facts and circumstances of a case,” and thus we will only find an

  abuse of discretion when the sentence “exceed[s] the bounds of permissible choice,

  given the facts and the applicable law in the case at hand.” United States v.

  McComb, 519 F.3d 1049, 1053 (10th Cir. 2007) (citations and internal quotation

  marks omitted). For that reason, “we uphold even substantial variances when the

  district court properly weighs the § 3553(a) factors and offers valid reasons for the

  chosen sentence.” Barnes, 890 F.3d at 916; see also Gall, 552 U.S. at 51 (noting that

  the sentencing court “is in a superior position to find facts and judge their import

  under § 3553(a) in the individual case” (quotation omitted)).



                                             10
Appellate Case: 20-6175     Document: 010110726401        Date Filed: 08/18/2022    Page: 11



        The § 3553(a) factors the court should consider in determining an appropriate

  sentence include: (1) the nature and circumstances of the offense and the history and

  characteristics of the defendant; (2) the need for a sentence to reflect the seriousness

  of the crime, deter future criminal conduct, prevent the defendant from committing

  more crimes, and provide rehabilitation; (3) the sentences legally available; (4) the

  Sentencing Guidelines; (5) the Sentencing Commission’s policy statements; (6) the

  need to avoid unwarranted sentence disparities; and (7) the need for restitution. 18

  U.S.C. § 3553(a).

        Defendant first challenges the sentencing court’s upward variance based on

  conduct that the Guidelines already considered—his four-level enhancement for

  illegally possessing a firearm while committing a felony. He insists that the court’s

  consideration of this conduct after applying the enhancement amounts to double

  counting. But “[u]nder current precedent, district courts have broad discretion to

  consider particular facts in fashioning a sentence under 18 U.S.C. § 3553(a), even

  when those facts are already accounted for in the advisory guidelines range.” Barnes,

  890 F.3d at 921 (citation, internal quotation marks, and brackets omitted). So the

  court did not abuse its discretion in considering the nature of his conduct when it

  decided to vary upward from the Guidelines range.

        Defendant also emphasizes that his long list of previous run-ins with the law

  includes no “actual” felony convictions. So, he argues, the sentencing court

  “overstated the seriousness” of and gave too much weight to his criminal history

  when deciding to vary upward from the Guidelines range. Not to mention, he adds,

                                             11
Appellate Case: 20-6175    Document: 010110726401         Date Filed: 08/18/2022      Page: 12



  probation found no “factors that would warrant a departure from the applicable”

  Guidelines range. He cites no authority for this argument. Worse yet, Defendant

  ignores our precedent requiring the sentencing court to “carefully consider the facts

  contained in the PSR when evaluating the § 3553(a) sentencing factors.” United

  States v. Mateo, 471 F.3d 1162, 1167 (10th Cir. 2006) (citation omitted).

        The court did exactly that. Recall that Defendant’s criminal history includes

  years of assaults and violent behavior toward others, the most recent assault allegedly

  occurring while Defendant awaited sentencing. Based on that history, the court

  considered § 3553(a) factors 1, 2, 4, and 6, and then sentenced Defendant

  accordingly. See Barnes, 890 F.3d at 916 (“But the court need not rely on every

  single factor—no algorithm exists that instructs the district judge how to combine the

  factors or what weight to put on each one.”). We hold that the court did not abuse its

  discretion in weighing Defendant’s criminal history when sentencing him above the

  Guidelines range.

        Defendant finally complains that the sentencing court did not sufficiently

  account for his deprived background. The court did mention Defendant’s unfortunate

  upbringing at sentencing. But it also recognized Defendant’s “significant and long-

  term history of violent conduct going back to his early teenage years that has been,

  more or less, consistent” up to the shooting. In particular, the court noted that

  Defendant “packed a lot of violent conduct into th[e] relatively short period” from his

  teenage years to now. Although “evidence of a poor upbringing or mental health

  problems can play a crucial mitigating role,” that evidence “is most powerful when

                                             12
Appellate Case: 20-6175    Document: 010110726401        Date Filed: 08/18/2022       Page: 13



  accompanied by signs of recovery.” United States v. Lente, 759 F.3d 1149, 1173

  (10th Cir. 2014) (citation and internal quotation marks omitted). Such recovery

  Defendant has not shown. Thus, “we cannot say that the district court abused its

  discretion in granting limited import to [Defendant]’s mitigating evidence in light of

  the entire record.” Id. at 1174.

        In the end, Defendant disagrees with the court’s decision to vary upward from

  the Guidelines range and sentence him to the statutory maximum. But we will “not

  examine the weight a district court assigns to various § 3553(a) factors, and its

  ultimate assessment of the balance between them” anew. Smart, 518 F.3d at 808.

  Given Defendant’s repeated run-ins with the law, we cannot say the court “exceeded

  the bounds of permissible choice” in its sentence. Garcia, 946 F.3d at 1211

  (quotation omitted).

        AFFIRMED IN PART AND DISMISSED IN PART.




                                            13